Citation Nr: 9924684	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a muscle disorder 
affecting the hips, legs, and feet.

3.  Whether an initial evaluation in excess of 10 percent 
disabling for impairment of sphincter control due to prostate 
cancer is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had unverified active service from July 1965 to 
May 1986.  This appeal arises from a March 1997 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO).  In this decision, the RO granted secondary service 
connection for impairment of sphincter control as a result of 
the veteran's service-connected prostate cancer.  This 
disorder was evaluated as 10 percent disabling.  The RO also 
denied service connection for tinnitus and a muscle disorder 
of the hips, legs, and feet.  These determinations were 
appealed by the veteran.


REMAND

The RO has not verified all the veteran's dates of service, 
and the claims folder does not include all the veteran's 
service medical records.

In a recent decision, the U. S. Court of Appeals for the 
Federal Circuit (hereafter Circuit Court) ruled that a single 
request for pertinent service medical records specifically 
requested by a claimant, and not obtained by the VA, amounts 
to procedural error.  Hayre v. West, No. 98-7046 (Fed. Cir. 
Aug. 16, 1999).  See also Gobber v. Derwinski, 2 Vet. App. 
470 (1992) (The VA has a heightened duty to assist when 
pertinent records are in the control of the U. S. 
Government).  Furthermore, the Court held that the VA has a 
duty to inform the veteran of the type of evidence needed to 
substantiate his or her claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); See 38 U.S.C.A. § 5103(a) (West 1991).  On 
remand, the RO should verify the veteran's periods of active 
service with the NPRC and exhaust all avenues in retrieving 
all of the veteran's service medical records.  If any service 
medical records appear to be missing, the RO should inform 
the veteran of the missing records and apprise him that it is 
ultimately his responsibility to submit copies of these 
records to the VA.

On his original claim of December 1996 the veteran asserted 
that he had been on active military service from 1965 to 
1986.  Enclosed with this claim was a U. S. Department of 
Defense (DD) Form 214 that verified active service from May 
1979 to May 1986.  It was also noted that the veteran had 
been decorated for military service in the Vietnam War.  The 
RO requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in late December 1996.  A response was received from 
the NPRC in March 1997 that noted "AVAILABLE REQUESTED 
RECORDS FORWARDED."  While the veteran's claimed periods of 
active service were noted on the RO's request, the NPRC did 
not verify these dates as correct.  The service medical 
records contained in the NPRC's response included outpatient 
records dated from January 1981 to March 1986 and one 
comprehensive physical examination report of September 1982.  
There was no entrance or separation examination included.  In 
his NOD of May 1997, the veteran noted that there were many 
missing service medical records and that these records were 
pertinent to his claims for service connection.

Since the veteran filed his original claim for service 
connection for residuals of his prostate cancer in December 
1996, he has been given two VA examinations to assess these 
residuals.  The first was a VA ontology examination of 
January 1997.  The examination report failed to note any 
findings regarding the veteran's sphincter or anus, but 
merely reported the veteran's complaints of rectal leakage.  
In fact, the veteran complained in his notice of disagreement 
(NOD) of  that this examiner had failed to conduct any 
physical examination of him at all and merely wrote down his 
symptoms.  A VA genito-urinary examination was then given to 
the veteran in April 1999.  The examination report only noted 
the veteran's complaints regarding urinary incontinence and 
impotence.  On examination, the only finding noted regarding 
the veteran's sphincter control and anus was "anal sphincter 
tone was increased."  These examinations are inadequate to 
evaluate the veteran's sphincter control and bowel 
incontinence under 38 C.F.R. Part 4, Diagnostic Code 7332 
(1998).  See Ardison v. Brown, 6 Vet. App. 405 (1994) [The 
duty to assist under 38 U.S.C.A. § 5107(a) (West 1991) 
includes conducting an adequate examination for rating 
purposes].  On remand, the veteran should be provided with a 
VA digestive system examination that thoroughly documents his 
problems with sphincter control and bowel incontinence and 
provides detailed examination findings.

As noted above, this case arises from the veteran's original 
claim for service connection.  The RO's attention is directed 
to the recent U. S. Court of Appeals for Veterans Claims 
(formerly the U. S. Court of Veterans Appeals prior to March 
1, 1999)(hereafter Court) decision Fenderson v. West, 12 Vet. 
App. 119 (1999), in which it was determined that the 
veteran's dissatisfaction with the initial rating assigned 
following the initial grant of service connection and a claim 
for an increased rating of a service-connected disability are 
two separate and distinct types of claims.  Under the former 
claim, the veteran may be entitled to "staged" evaluations 
for different periods of time from the effective date of the 
award to the date of the decision based on the disability's 
severity during that period.  The undersigned finds that the 
issue on appeal in the current case is entitled to such 
consideration.


In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
request that it verify the veteran's 
periods of active service.  The claims 
folder must include documentation showing 
that all periods of active service have 
been verified.

2.  The RO must take all reasonable 
measures to obtain the complete service 
medical records.  The NPRC should again 
be requested to thoroughly research its 
holdings and exhaust all other sources 
and leads, and submit all available 
service medical records; especially those 
dated from 1965 to 1981 and any 
separation examination dated in 1986.  
The RO should also directly contact the 
appropriate offices of the U. S. Army's 
Personnel Center (ARPERCEN) and Service 
Medical Records Center (SMRC) and request 
the veteran's service medical records.  
All development and responses must be 
documented in the claims file.

3.  After the above development is 
completed, the RO should contact the 
veteran and inform him of any service 
medical records that remain missing.  He 
should be requested to submit copies of 
any of these records that are in his 
possession.  The veteran should be 
specifically told that it is ultimately 
his responsibility to submit any 
evidencein his possession  to the VA and 
his failure to do so could have an 
adverse effect on his claims for service 
connection.  This notification and any 
subsequent responses must be documented 
in the claims file.

4.  The RO should also contact the 
veteran and request him to provide the 
names and addresses of all healthcare 
providers who have treated his bowel 
incontinence, tinnitus, and leg 
disorders.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records 
in the possession of treating physicians 
or facilities.  Treatment records from 
any identified VA facility should also be 
obtained.  The veteran should be 
specifically informed that his failure to 
provide the above information and/or 
evidence could have an adverse effect on 
his claim.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  Once obtained, all 
records must be associated with the 
claims folder.

5.  After the above has been completed, 
the veteran should be afforded a VA 
digestive system, orthopedic, and audio 
examinations.

a.  General Instructions.  Such 
tests as the examining physicians 
deem appropriate should be 
performed.  The clinical findings 
and reasons upon which the opinions 
are based should be clearly set 
forth.  If the examiner is unable to 
form an opinion on any of the 
requested findings, he or she should 
note the reasons why such an opinion 
can not be made.  The claims folder 
must be made available to the 
examining physician prior to the 
examination so that he or she may 
review pertinent aspects of the 
veteran's medical history.   

b.  Digestive system examination.  
The purpose of this examination is 
to determine the severity of the 
service-connected impairment of 
sphincter control and resulting 
bowel incontinence.  The examiner 
should provide opinions on the 
record for the following questions:

>What is the frequency and 
extent of leakage?

>Does the veteran experience 
involuntary bowel movements?  
If so, what is the frequency of 
these involuntary bowel 
movements?

>Does the veteran's leakage 
and/or involuntary bowel 
movements necessitate the use 
of a pad?

>What effect does the veteran's 
loss of sphincter control have 
on his social and industrial 
adaptability?

c.  Orthopedic Examination. The 
examiner should express opinions for 
the record on the following:

>Does the veteran currently 
have a chronic disability 
associated with his hips, legs, 
and/or feet?  If so, please 
provide the appropriate 
diagnosis.

>If the veteran currently has a 
chronic disability associated 
with his hips, legs, or feet; 
is it at least as likely as not 
that this disability is 
etiologically related to any 
noted incident or illness 
during the veteran's military 
service?  The examiner should 
use language in his or her 
answer similar to the language 
highlighted in the above 
question.  The examiner should 
refrain from using phrases like 
"maybe", "possibly", or 
"could have."

d.  Audio Examination. The examiner 
should express opinions for the 
record on the following:

>Does the veteran currently 
suffer with intermittent 
tinnitus?  If so, please 
provide the appropriate 
diagnosis.

>If the veteran currently has 
tinnitus, is it at least as 
likely as not that this 
disability is etiologically 
related to any acoustic trauma 
experienced by the veteran 
during his military service?  
The examiner should use 
language in his or her answer 
similar to the language 
highlighted in the above 
question.  The examiner should 
refrain from using phrases like 
"maybe", "possibly", or 
"could have."

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims on 
appeal may now be granted.  The RO should 
also determine if the veteran is entitled 
to "staged" ratings since the date of 
the award of service connection for 
impairment of sphincter control.  If the 
RO's decision on these issues remain 
adverse to the veteran, then a SSOC 
should be sent to the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












